70 So. 3d 744 (2011)
Jose R. BENENATI and Sandra Benenati, Appellants,
v.
CHASE HOME FINANCE, LLC, ETC., et al., Appellees.
No. 5D10-2884.
District Court of Appeal of Florida, Fifth District.
September 23, 2011.
F. Scott Fistel, Gwen L. Kellman and Laura L. Brogan of Fistel Law Firm, P.A., Coral Springs, Hal Uhrig and Jad M. Brewer of Foreclosure Defense Group, Maitland, for Appellants.
Jeffery M. Gano of Florida Default Law Group, P.L., Tampa, for Appellees.

ON MOTIONS TO WITHDRAW
TORPY, J.
In this over one-year-old appeal from an attempted collateral attack on a foreclosure judgment entered in 2008, counsel for Appellants seek to withdraw. Hal Uhrig, Esquire, and Jad M. Brewer, Esquire (whose firm filed the initial brief under signature of Jad M. Brewer, Esquire), have attempted to withdraw by filing a "Notice of Withdrawal of Appearance as Local Co-Counsel." The so-called "notice" fails to state the reasons for withdrawal and fails to request court permission to withdraw as required by Florida Rule of Appellate Procedure 9.440(b). The motion to withdraw filed by F. Scott Fistel, Esquire, states only that "irreconcilable differences have arisen" and seeks an indefinite extension of time for Appellants to obtain new counsel. There is also no indication that it was served on Appellant Jose R. Benenati, in violation of rule 9.440(b).
We deny withdrawal for failure to comply with the rule. We also disapprove the stated reason for withdrawal by Attorney Fistel given the vague nature of the request, the fact that briefing has been closed for many months, and that no oral argument was requested. Because a disposition on the merits is imminent, no further requests to withdraw will be considered.
MOTIONS DENIED.
LAWSON and EVANDER, JJ., concur.